Brett Field
State Bar No. 24050596
STROMBERG STOCK, P.L.L.C.
8350 North Central Expressway, Suite 1225
Dallas, Texas 75206
Telephone: (972) 458-5353
Facsimile: (972) 861-5339
E-mail: Brett@Strombergstock.com
Attorney for Defendant, Intec Communications, LLC

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ROY GIESSON and DONALD LEE,                         §
                                                    §
                                                    §       CIVIL ACTION:
                Plaintiffs,                         §       2: 19-cv-00173-JRG
                                                    §
v.                                                  §
                                                    §
INTEC COMMUNICATIONS, LLC and                       §
TEKKCOMM, LLC                                       §
                                                    §
                Defendants.                         §

     INTEC COMMUNICATIONS, LLC'S OBJECTION TO AND MOTION TO STRIKE
                PLAINTIFFS' THIRD AMENDED COMPLAINT

        Defendant INTEC COMMUNICATIONS, LLC ("Intec") files this objection to

Plaintiffs' Third Amended Complaint and respectfully shows the Court as follows:

                   I.    INTRODUCTION AND SUMMARY OF MOTION

        1.      Plaintiffs ROY GIESSON and DONALD LEE (collectively as "Plaintiffs")

attempt yet again to delay the Court's review of Intec's Motion to Dismiss and/or its Amended

Motion to Dismiss (collectively as the "Dismissal Motions") by filing their Third Amended

Complaint in this lawsuit, but without seeking leave of Court for any of the amended pleadings.

The Court strike the Third Amended Complaint and rule on Intec' s Dismissal Motions before any




OBJECTION TO AND MOTION TO STRIKE
PLAINTIFFS' THIRD AMENDED COMPLAINT

                                               Page 1 of5
additional pleadings are pennitted to be filed, as leave for further amendment would be unfairly

prejudicial.

                                     II.    BACKGROUND FACTS

        2.        Plaintiffs assert they were jointly employed by the Defendants (See Plaintiffs'

Complaint,     ~6),   which Intec disputes. Plaintiffs assert they were not paid for certain time spent

working, were not reimbursed for expenses, were not paid overtime pay, and seek recovery of

damages under the Fair Labor Standards Act (See Plaintiffs' Complaint ~~ 1, 14, 15,23).

        3.        Intec filed a Motion to Dismiss the Plaintiff's Complaint and a Brief in Support on

June 14,2019 (See Document Nos. 3 and 4 on the Court's docket), and Plaintiffs then amended

their complaint without leave of court by filing their Amended Complaint on June 22, 2019 (See

Document No.5 on the Court's docket). Plaintiffs subsequently filed their Second Amended

Complaint, again without seeking leave of Court, on August 7, 2019 (See Document No.8 on the

Court's docket). Intec filed an Amended Motion to Dismiss in which it asserted the Plaintiffs'

pleadings are still defective (See Document No.9 on the Court's docket). Plaintiffs then filed their

Third Amended Complaint, again without seeking leave of Court, in an apparent attempt to avoid

a ruling on the Motions to Dismiss (See Document No. 13 on the Court's docket).

                              III.    ARGUMENT AND AUTHORITIES

A.      Standard for Motion for Leave to File Amended Pleadings and Addressing a Motion
        to Dismiss.

        4.        A party may amend the party's pleading only by leave of the court or by written

consent of the adverse party; and leave shall be freely given when justice so requires. See FED. R.

Clv. P. 15(a) (emphasis added).            However, the discretion to grant leave to amend is not

unrestricted; leave to amend "is by no means automatic" (Southern Constructors Group v.

Dynalectric Co., 2 F.3d 606, 612 (5 th Cir. 1993)) (holding that the attempt to "present theories of
OBJECTION TO AND MOTION TO STRIKE
PLAINTIFFS' THIRD AMENDED COMPLAINT

                                                 Page 2 of5
recovery seriatum to the district court" is grounds for denial), and the district court has discretion

to deny the request if a plaintiffs' delay in seeking to amend is undue, motivated by bad faith, or

prejudicial to the opposing party. Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir.

2008). Delay becomes "undue," and thereby creates grounds for the district court to refuse leave,

when it places an unwarranted burden on the court or when the plaintiff has had previous

opportunities to amend. Id The types of reasons that might justify denial of permission to amend

a pleading include undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, and undue prejudice to the

opposing party. Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981).

       5.      Short of granting a motion to dismiss, a court may grant a plaintiff leave to amend

his complaint. Breaux v. Bollinger Shipyards, LLC, No. 16-2331, 2017 U.S. Dist. LEXIS 42910,

at *23 (E.D. La. 2017). In deciding whether to grant leave to amend, the district court may consider

a variety of factors in exercising its discretion, including undue delay, bad faith or dilatory motive

on the part of the movant, repeated failures to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, and

futility of the amendment. Id

B.     Plaintiffs' Third Amended Complaint Should be Stricken.

       6.      While, if Plaintiffs actually sought it, this Court could grant leave to amend, the

Plaintiffs have made no effort in any of the previous versions of the Complaint to cure the

deficiencies asserted by Intec. See Breaux 2017 U.S. Dist. LEXIS 42910 at *23. Thus, it appears

that granting leave to amend to file another Amended Petition would be, at this point, futile. A

court has the discretion to deny leave to amend where there are "repeated failures to cure

deficiencies by amendments previously allowed" or where amendment is futile. See Little v.

OBJECTION TO AND MOTION TO STRIKE
PLAINTIFFS' THIRD AMENDED COMPLAINT

                                              Page 3 of5
Liquid Air Corp., 952 F.2d 841, 846 (5 th Cir. 1992) quoting Farnan v. Davis, 371 U.S. 178, 182

(1962). The Plaintiffs have been made aware through Intec's Motions to Dismiss of incurable

defects in their claims, including Plaintiffs' own assertions that they worked for Suddenlink

Communications, a third-party which has not been named in this lawsuit, and were prevented from

working for any other contractor or company (See Plaintiffs' Second Amended Complaint, , 29),

thereby negating their own claims that they were employed by the Defendants.

       7.      Plaintiffs' failure to seek leave of court before filing its Amended Petitions is

prejudicial to Intec because it is not being given a chance to have the Court determine the merits

of the Motion to Dismiss. Intec therefore moves this Court to strike the Third Amended Complaint

and not grant leave for an amended pleading until such time as the Court has had the opportunity

to rule on the Motions to Dismiss. See, e.g. Schmidt v. U.S., 749 F.3d 1064, 1068-69 (D.C.

Cir.2014)(court properly denied leave to amend when Plaintiffs did not receive consent or leave

to amend).

                            IV.    CONCLUSION AND PRAYER

       Intec thus prays that the Court Strike the Third Amended Complaint and not grant leave

for further amendments to the pleadings until such time as the Court has had an opportunity to rule

on the Dismissal Motions.




OBJECTION TO AND MOTION TO STRIKE
PLAINTIFFS' THIRD AMENDED COMPLAINT

                                            Page 4 of5
                                                 Respectfully submitted,

                                                 STROMBERG STOCK, PLLC



                                                /s/ Brett Field
                                                Brett Field
                                                State Bar No. 24050596
                                                8350 North Central Expressway, Suite 1225
                                                Dallas, Texas 75206
                                                Telephone: (972) 458-5353
                                                Facsimile: (972) 861-5339
                                                ATTORNEYS FORINTEC
                                                COMMUNICATIONS, LLC


                             CERTIFICATE OF CONFERENCE

       This is to certify that on August 22, 2019, counsel for Intec, Brett Field, conferred with

counsel for Plaintiffs, Bob Whitehurst, and Plaintiff s counsel is opposed to the relief sought in

this Motion.

                                                 /s/ Brett Field
                                                 Brett Field




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on all counsel of

record on August 22,2019 via CMlECF in accordance with the Federal Rules of Civil Procedure.

                                                 /s/ Brett Field
                                                 Brett Field




OBJECTION TO AND MOTION TO STRIKE
PLAINTIFFS' THIRD AMENDED COMPLAINT

                                            Page 5 of5
